DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
With regard to remarks with respect to the double patenting rejection, the Applicant indicated that a terminal disclaimer can be filed to place the application in condition for allowance. The Examiner will issue a notice of allowability upon receipt of a properly filed terminal disclaimer.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 13 of U.S. Patent No. 10,977,851. the pending claims are a variation of the patented claims.
	Claims 1, 7-14, and 17-20 of the instant application are obvious over patent claims 7 and 13, in that claims 7 and 13 of the patent contains all the limitations of claims 1, 7-14, and 17-20 of the instant application except for assigning a dominant role to the first avatar. However, it would be obvious to one of ordinary skill in the art that the first avatar of the patent is a dominant role since the first user associated with the first avatar of the patent provides the command that executes coordinate motion. Claims 1, 7-14, and 17-20 therefore are not patently distinct from the earlier patent claims as such are unpatentable for obvious-type double patenting.
Instant Application 17/202,073
U.S. Patent 10,977,851
1. A method comprising: modelling at least a first avatar controlled by a first user and a second avatar controlled by a second user, in a 3D environment; 
7. A method comprising: modelling, in a 3D virtual reality universe (VRU) environment, at least a first avatar controlled by a first user and a second avatar controlled by a second user; 
assigning a dominant role to the first avatar; receiving, from the first user or the second user, a command to cause the first avatar and the second avatar to execute a coordinated motion sequence within the 3D environment; and
receiving, from the first user, a first command to cause the first avatar and second avatar to execute a coordinated motion sequence within the 3D VRU environment;
in response to receiving the command, causing the first avatar and the second avatar to execute the coordinated motion sequence according to the assignment of the dominant role, within the 3D environment.
in response to receiving the first command, sending, to the second user, a request to cause the first avatar and second avatar to execute the coordinated motion sequence within the 3D VRU environment; receiving, from the second user in response to the request, a second command to cause the first avatar and second avatar to execute the coordinated motion sequence within the 3D VRU environment; and in response to receiving the second command, causing the first avatar and second avatar to execute the 


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 7 of U.S. Patent 10,977,851. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 10,977,851.
Claims of Instant Application
1
7
8
9
10
11
12
13
14
17
18
19
20
Claims of U.S. Patent 10,977,851
7
7
13
13
13
13
7
7
7
7
7
7
7


Claims 1, 7-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, and 17 of U.S. Patent No. 9,569,876. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim.
	Claims 1, 7-14, and 17-20 of the instant application are anticipated by patent claims 1, 5, 11, and 17, in that claims 1, 5, 11, and 17 contains all the limitations of claims 1, 7-14, and 17-20 of the instant application. Claims 1, 7-14, and 17-20 therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/202,073
U.S. Patent 9,569,876
1. A method comprising: modelling at least a first avatar controlled by a first user and a second avatar controlled by a second user, in a 3D environment; 
11. A computer-implemented method for providing coordinated avatar animation to a plurality of clients, comprising: receiving client input from multiple remote clients;
assigning a dominant role to the first avatar;
17. The method of claim 11, further comprising generating modeled movement of the plurality of avatars using 

11. configuring a client control stream for control of a plurality of avatars to process the client input and provide a control stream to an animation process in which client input received from a first client temporarily controls, at least in part, voluntary cooperative movements of an avatar normally controlled using client input received from a second client only; 
in response to receiving the command, causing the first avatar and the second avatar to execute the coordinated motion sequence according to the assignment of the dominant role, within the 3D environment.
generating, in the animation process, modeled movement of the plurality of avatars using the control stream; and generating a scene for portal output to respective ones of the multiple remote clients.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 11 and 17 of U.S. Patent 9,569,876. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 9,569,876.
Claims of Instant Application
1
7
8
9
10
11
12
13
14
17
18
19
20
Claims of U.S. Patent 9,569,876
11, 17
11, 17
1, 5, 11, 17
1, 5, 11, 17
1, 5, 11, 17
1, 5, 11, 17
11, 17
11, 17
11, 17
11, 17
11, 17
11, 17
11, 17



Allowable Subject Matter
Claims 2-6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuda et al. (US 6,532,007 B1) discloses a virtual world with avatars that have auras that can be assigned roles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613